Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/620,896, filed on 12/10/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitation “two of the guide faces” in line 3 does not have antecedent basis in the claim. Examiner notes that at least two guide faces have been positively recited in Claim 2, but Claim 4 does not depend from Claim 2. Further, the scope of the limitation “the lower coolant tank and the upper coolant tank each respectively comprise two of the guide faces connected to at least one of the lower coolant tank or the upper coolant tank” is unclear because the two underlined sections appear to contradict each other. If the upper and lower coolant tanks “each respectively comprise” two guide faces, how would said guide faces only be connected to “at least one” of the upper/lower coolant tanks?
Regarding Claim 8, the scope of the limitation “the roll stand further comprising additional working rollers and chocks for the working rollers” (emphasis added) is unclear. Claim 1 clearly recites that the roll stand does not comprise any working rolls or chocks (see lines 3-4), so this limitation appears to be contradictory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., hereinafter Wang (US 2017/0056944).
Regarding Claim 1, Wang discloses (Figures 1-2 and 4-5) a roll stand comprising an operator-side roller housing and a drive-side roller housing (see Annotated Figure 2 below); wherein there are no working rollers and no chocks for the working rollers disposed in the roll stand (clearly seen in Annotated Figure 2 below); the roll stand comprising: a stand cooler (cooling equipment 17 comprising cooling system 3) for cooling a steel strip (steel plate 4) that is being advanced past the roll stand; the stand cooler comprises a lower coolant tank (lower header 12) and an upper coolant tank (upper header 8) above the lower coolant tank; each of the lower coolant tank and the upper coolant tank comprising a respective first connector ([0071] lines 1-3; each header comprises an inlet pipe 10) for supplying a coolant to the respective tank such that the lower and upper coolant tanks are supplied coolant by the respective first connector ([0070] lines 1-2; the inlet pipe 10 connects the nozzles of each header to the water supply system 1, i.e. it supplies coolant to each of the upper and lower headers); each of the lower coolant tank and the upper coolant tank comprising a respective coolant outlet comprising a plurality of cooling nozzles (upper nozzles 9 and lower nozzles 14), or a plurality of cooling pipes or at least one cooling slot, each coolant outlet running in a depth direction of the stand cooler; and the coolant outlet from the lower coolant tank (lower nozzles 14) being configured and operative for providing coolant to the lower side of the steel strip for cooling the steel strip; and the coolant outlet from the upper coolant tank (upper nozzles 9) being configured and operative for providing coolant to the upper side of the steel strip for cooling the steel strip ([0060] lines 1-3 and [0062] lines 3-7; the cooling system 3, which comprises upper and lower nozzles 9 and 14, cools the upper and lower sides of steel plate 4 because it is arranged both above and below the steel plate). 
Examiner note: regarding the limitation “the stand cooler is dimensioned and configured to be installed in the roll stand through the operator-side roller housing of the roll stand,” Figure 2 of Wang clearly shows the cooling system 3 installed in the roll stand and operatively connected to the operator-side roller housing (see Annotated Figure 2 below). Wang is silent to the installation method of the cooling system, but the claim as set forth merely requires that the stand cooler is dimensioned and configured to be installed through the operator-side roller housing, which appears to be met by Wang. Further, this limitation does not recite any structural features of the roller housing or the stand cooler which facilitate said installation and which preclude the disclosure of Wang from meeting the limitation. 

    PNG
    media_image1.png
    480
    833
    media_image1.png
    Greyscale

Wang Annotated Figure 2
Regarding Claim 2, Wang discloses (Figure 5) the stand cooler further comprises at least two guide faces (see Annotated Figure 5 below) connected to at least one of the lower coolant tank (lower header 12) or the upper coolant tank, and the guide faces are configured such that the stand cooler is incorporable into the roll stand in the width direction of the roll stand.

    PNG
    media_image2.png
    234
    529
    media_image2.png
    Greyscale

Wang Annotated Figure 5
Regarding Claim 3, Wang discloses (Figure 2) the stand cooler is embodied in one piece (cooling system 3 is an assembly of multiple components that are connected together and is thus interpreted as being embodied in one piece), and the lower coolant tank (lower header 12) and the upper coolant tank (upper header 8) are connected to one another by uprights (see Annotated Figure 2 above).
Regarding Claim 4, Wang discloses (Figures 4 and 5) that the stand cooler is embodied in at least two pieces ([0066] lines 1-4; cooling system 3 comprises an upper cooling system and a lower cooling system, and is thus interpreted as being embodied in at least two pieces), and the lower coolant tank (lower header 12) and the upper coolant tank (upper header 8) each respectively comprise two of the guide faces connected to at least one of the lower coolant tank or the upper coolant tank (see Annotated Figure 5 above and Annotated Figure 4 below) and configured to incorporate the stand cooler into the roll stand.

    PNG
    media_image3.png
    126
    504
    media_image3.png
    Greyscale

Wang Annotated Figure 4
Regarding Claim 5, Wang discloses (Figure 5) at least one of the lower coolant tank (lower header 12) and the upper coolant tank (upper header 8) comprises two lateral support lugs, wherein each support lug includes one guide face connected to at least one of the lower coolant tank or the upper coolant tank (see Annotated Figure 5 above) and configured to incorporate the stand cooler into the roll stand.
Regarding Claim 7, Wang discloses (Figure 2) the roll stand further comprises supporting rollers (transfer rollers 5) for moving the strip (steel plate 4), and the stand cooler (cooling system 3) installed in the roll stand is disposed between the supporting rollers of the roll stand.
Regarding Claim 9, Wang discloses that the coolant is water ([0026] lines 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to Claim 1 above, and further in view of Bertolotti et al., hereinafter Bertolotti (US 3,856,281).
Regarding Claim 6, Wang discloses that the peripheral regions of the steel strip and the central region of the steel strip may be cooled respectively to dissimilar degrees ([0089] lines 3-10), but is silent to each of the lower coolant tank and the upper coolant tank comprising a respective first connector and a respective second connector for performing this function. Bertolotti teaches (Figures 1-4 and 6) a roll stand comprising a stand cooler (distributing box 1 producing water films 23) for cooling a steel strip (strip 15) that is being advanced past the roll stand; the stand cooler comprises a lower coolant tank (boxes 20 shown in Figure 4) and an upper coolant tank (boxes 17-19 shown in Figure 4) above the lower coolant tank; each of the lower coolant water tank and the upper coolant tank comprising a respective first connector for supplying a coolant to the respective tank (water inlet 2); a respective coolant outlet comprising at least one cooling slot (longitudinal slit 7) that runs in the depth direction of the stand cooler; and the coolant outlet from the lower coolant tank being operative for providing coolant to the lower side of the steel strip, and the coolant outlet from the upper coolant tank being operative for providing coolant to the upper side of the steel strip for cooling the steel strip (clearly shown in Figure 4), wherein each of the lower coolant tank and the upper coolant tank comprises the respective first connector and a respective second connector (assembly of blades or septa 3, 3’, 3”) such that the peripheral regions of the steel strip by the respective first connector and the central region of the steel strip by the respective second connector (region of strip corresponding to blade or septum 3’) may be cooled respectively to dissimilar degrees (column 4 line 65 - column 5 line 4 and column 5 lines 26-29: the blades or septa 3, 3’, 3” can each be individually adjusted to vary the amount of cooling water that can flow out of the longitudinal openings 11 in longitudinal slit 7 from a maximum amount to a minimum amount in which the openings are completely closed, such that the peripheral regions of the strip and the central region of the strip, which corresponds to the location of blade or septum 3’, are cooled respectively to dissimilar degrees, as is shown in the embodiment of Figure 6; water inlet 2 provides water box 20 to cool the entire strip, including the peripheral regions). Because this is a known configuration in the art for performing the function of cooling the peripheral and central regions of a steel strip to dissimilar degrees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stand cooler disclosed by Wang by performing a simple substitution of the disclosed nozzle arrangement on the upper and lower headers for the arrangement of the cooling slot and the respective second connector taught by Bertolotti, to perform the same function of cooling the peripheral and central regions of the steel strip to dissimilar degrees.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding Claim 8, Wang discloses (Figure 6) the roll stand has additional working rollers and chocks for the working rollers (roughing mill 16; [0049] lines 1-3). Wang is silent to the dimensions of the working rollers and their respective chocks, as well as to the uninstallation of cooling equipment 3 and the installation of roughing mill 16. However, Wang does disclose that the on-line cooling equipment 17 comprising cooling system 3 is positioned at the exit of and operatively connected to roughing mill 16 ([0048] lines 1-3); since the cooling system 3 is operatively connected to the operator-side roller housing (as is discussed above with reference to Claim 1 and Annotated Figure 2), roughing mill 16 is therefore also operatively connected to the operator-side roller housing and is thus capable of being installed (i.e. is installable) through the operator-side housing. Further, it is clear from Figure 2 that the components of cooling equipment 3 are not monolithic with the structure serving as the roller housing (see Annotated Figure 2 above), so one skilled in the art would recognize that it is capable of being uninstalled from the roll stand. There are only a finite number of identifiable, predictable solutions for when to install the working rollers and chocks (i.e. before or after the stand cooler is uninstalled), so one of ordinary skill in the art would have found it obvious to try having the working rollers and chocks be installable after the stand cooler is uninstalled from the roll stand. Lastly, as the working rollers and chocks are installable through the operator-side roller housing of the roll stand as discussed above, one skilled in the art before the effective filing date of the claimed invention would have found it obvious to have the working rollers and chocks for the working rollers be dimensioned such that this is achievable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 2016/0052033) discloses a stand cooler for use in a rolling train comprising upper and lower coolant tanks, each of which comprise respective first and second connectors supplying coolant to the coolant outlets of the coolant tanks such that peripheral and central regions of the strip being rolled can be cooled to dissimilar degrees.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725